Citation Nr: 1026261	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in part, determined that new and material evidence had 
been received to reopen the Veteran's claim of entitlement to 
service connection for tinnitus.

In a January 2009 decision and remand, the Board, in part, found 
that new and material evidence sufficient to reopen the claim of 
entitlement to service connection for tinnitus had been received.  
The Board remanded the matter for VCAA notice addressing the 
issue of service connection for tinnitus pursuant to  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a VA 
examination for tinnitus, and readjudication of the issue.  
Subsequently, the Veteran was provided pertinent VCAA 
notification in a February 2009 letter for his claim to include 
the requirements set forth in Dingess/Hartman, he was afforded a 
VA examination in April 2009, and his claim was readjudicated in 
an April 2010 supplemental statement of the case.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In September 2009, the Veteran submitted VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing the Texas Veterans Commission as his 
representative. However, he was notified that a change in 
representation would not be accepted pursuant to the guidelines 
set forth in 38 C.F.R. § 20.1304 (2009).  Thus, the Disabled 
American Veterans, who prepared an informal hearing presentation 
in this case in June 2010, remains the representative of record. 

(In its informal hearing presentation, the Veteran's 
representative addressed the issue of whether new and material 
evidence had been received to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  However, in the 
January 2009 decision and remand, the Board already determined 
that no such evidence had been received to reopen the claim, and 
therefore that issue is no longer in appellate status) 

FINDING OF FACT

The evidence of record does not indicate that a medical nexus 
exists between the Veteran's military service and his current 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2009, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The February 2009 letter also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently readjudicated 
in an April 2010 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding 
that VA cured the failure to afford statutory notice to a 
claimant prior to an initial rating decision by issuing a 
notification letter after the decision, readjudicating the claim, 
and notifying the claimant of such readjudication in the 
statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in the analysis 
below, the Veteran was provided a VA examination in April 2009.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological evaluation, and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  Thus, the duties to notify and assist have been met.


Analysis

The Veteran essentially contends that he currently has tinnitus 
related to his military service. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

In this case, the record shows that the Veteran currently 
complains of tinnitus as most recently noted in the April 2009 VA 
examination report.  Hickson element (1) is accordingly met as to 
tinnitus.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of tinnitus in service.  Accordingly, 
Hickson element (2) is not met with respect to disease.  

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that his military occupational specialty as a 
mechanic exposed him to loud noise (e.g. from tanks).  Service 
records show that the Veteran was a tracked vehicle mechanic.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Therefore, the Board finds that the Veteran was exposed to 
hazardous noise during service.  Hickson element (2) is therefore 
satisfied.

With respect to crucial Hickson element (3), medical nexus, the 
question presented, i.e., the relationship, if any, between the 
Veteran's current tinnitus and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the Veteran, 
the April 2009 VA examiner noted that it was less likely than not 
that the Veteran's tinnitus was related to military noise 
exposure.  In reaching his conclusion, the examiner took into 
account the Veteran's contention as to in-service noise exposure.  
He also cited to the Veteran's normal hearing in service and 
report of tinnitus beginning after discharge from service.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

To the extent that the Veteran himself, or his representative, 
contend that a medical relationship exists between his current 
tinnitus and service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (noting that 
competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Any such 
statements offered in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology, the 
Board notes that the Veteran's assertion as to onset during 
service has not been consistent.  For example, during a February 
1999 VA examination, he indicated that has had tinnitus ever 
since an incident in 1964 when a tank backfired into his ear.  
Most recently, during the April 2009 VA examination, the Veteran 
indicated that tinnitus began following service discharge.  In 
any case, the first indication of tinnitus was not until he 
initially filed for service connection in November 1998.  In the 
interim, there were no documented complaints of, or treatment 
for, tinnitus.  In any case, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  Accordingly, service connection 
may not be established via continuity of symptomatology under 38 
C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


